Mr. Presiding Justice Harker delivered the opinion of the Court. Appellee brought this action to recover damages for injury to her means of support caused by her husband having four of his fingers frozen off one hand while intoxicated from liquor sold him by appellants. She recovered u. judgment for $800. Appellants are saloon keepers, doing business in the village of Washburn in Woodford county. Appellee’s husband, Patrick McEntee, is a drayman residing at Lacón in Marshall county. On an extremely cold day in January, 1893, McEntee visited Washburn on business and while there became very much intoxicated. While in that condition he started late in the evening for Lacón, twelve miles distant. When about half way home he fell or was thrown from his buggy. There he was found the next morning lying in the snow, so badly frozen as to necessitate the amputation of four fingers. He testified that he arrived at Wash-burn about four o’clock in the afternoon; that after putting up his horse at the livery stable he went to Meifing’s saloon where he procured from Heifing’s bar tender a drink of whisky, then went to Brandt’s and procured from his bar tender another drink of whisky, then returned to Heifing’s, oh*'" ' another drink from the bar tender, then back to jl>. au s, where he obtained from the bar tender a drink and a bottle of whisky to use on his trip home. He was contradicted by both bar tenders, who swore that McEntee procured no liquor of them at all that day. The chief contention of appellants is that the verdict is so manifestly against the weight of the evidence as to call for a reversal of the judgment. Where the evidence is conflicting and irreconcilable it is the business of the jury to weigh it and reject such as they think unworthy of belief. In such a case, when the evidence of the successful party when considered by itself is sufficient to sustain the finding, this court will not reverse the judgment unless it is apparent that the jury were actuated by passion or prejudice. Pullman v. Ogle, 27 Ill. 335; Sherer v. Seager, 121 Ill. 564; Fletcher v. Patton, 21 App. 328. The testimony of Patrick McEntee is reasonable and consistent. Although contradicted by several other witnesses we are not prepared to say that the jury were mistaken in believing him or were controlled by passion or prejudice in rejecting the testimony of the bar tenders. The court committed no error in admitting the testimony of appellee as to what had been the earnings of her husband prior to the loss of his fingers, and as to what the support per week out of his earnings was worth to her. The court instructed the jury in plaintiff’s sixth instruction as follows: “ You are instructed as matter of law that if any sales have been proven by the plaintiff of intoxicating liquors to her husband by either of the bar tenders in the employ of either of the defendants, John Brandt and Heifing, then as matter of law such sales are the sales of the said defendants respectively, and in making up your verdict you should so consider them.” Appellants’ objection to this instruction is hypercritical. It is contended that by it the jury were in effect told that both defendants might be held liable for the sales of the bar tender of one of them. In our opinion the instruction is not subject to that criticism. Seeing no error in the record the judgment will be affirmed.